Name: Decision (EU) 2019/44 of the European Central Bank of 29 November 2018 on the paying-up of the European Central Bank's capital by the national central banks of Member States whose currency is the euro, amending Decision ECB/2014/61 and repealing Decision ECB/2013/30 (ECB/2018/28)
 Type: Decision
 Subject Matter: monetary economics;  EU finance;  monetary relations;  financial institutions and credit;  budget
 Date Published: 2019-01-11

 11.1.2019 EN Official Journal of the European Union L 9/180 DECISION (EU) 2019/44 OF THE EUROPEAN CENTRAL BANK of 29 November 2018 on the paying-up of the European Central Bank's capital by the national central banks of Member States whose currency is the euro, amending Decision ECB/2014/61 and repealing Decision ECB/2013/30 (ECB/2018/28) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 28.3 thereof, Whereas: (1) Decision ECB/2013/30 (1) determined how and to what extent national central banks (NCBs) of Member States whose currency is the euro (hereinafter euro area NCBs) were under an obligation to pay up the capital of the European Central Bank (ECB) from 1 January 2014. (2) Article 2 of Decision (EU) 2015/287 of the European Central Bank (ECB/2014/61) (2), in conjunction with Decision ECB/2013/31 (3), determined how and to what extent Lietuvos bankas should pay up the ECB's capital from 1 January 2015 in view of Lithuania's adoption of the euro. (3) Decision (EU) 2019/43 of the European Central Bank (ECB/2018/27) (4) provides for the adjustment of the key for subscription to the ECB's capital (hereinafter the capital key) in accordance with Article 29.3 of the Statute of the European System of Central Banks and of the European Central Bank and establishes with effect from 1 January 2019 the new weightings assigned to each NCB in the adjusted capital key (hereinafter the capital key weightings). (4) The quinquennial adjustment of the ECB's capital key requires the adoption of a new ECB decision repealing Decision ECB/2013/30 with effect from 1 January 2019, and determining how and to what extent the euro area NCBs are under an obligation to pay up the ECB's capital with effect from 1 January 2019, HAS ADOPTED THIS DECISION: Article 1 Extent and form of subscribed and paid-up capital Each euro area NCB shall pay up its subscription to the ECB's capital in full with effect from 1 January 2019. Taking into account the capital key weightings set out in Article 2 of Decision (EU) 2019/43 (ECB/2018/27), each euro area NCB shall have a total subscribed and paid-up capital of the amount shown next to its name in the following table: Euro area NCB EUR Nationale Bank van BelgiÃ «/Banque Nationale de Belgique 273 656 178,72 Deutsche Bundesbank 1 988 229 048,48 Eesti Pank 21 303 613,91 Central Bank of Ireland 127 237 133,10 Bank of Greece 187 186 022,25 Banco de EspaÃ ±a 902 708 164,54 Banque de France 1 537 811 329,32 Banca d'Italia 1 277 599 809,38 Central Bank of Cyprus 16 269 985,63 Latvijas Banka 29 563 094,31 Lietuvos bankas 43 938 703,70 Banque centrale du Luxembourg 24 572 766,05 Central Bank of Malta 7 923 905,17 De Nederlandsche Bank 440 328 812,57 Oesterreichische Nationalbank 220 018 268,69 Banco de Portugal 177 172 890,71 Banka Slovenije 36 382 848,76 NÃ ¡rodnÃ ¡ banka Slovenska 86 643 356,59 Suomen Pankki 137 564 189,84 Article 2 Adjustment of paid-up capital 1. Given that each euro area NCB has already paid up its full share in the ECB's subscribed capital as applicable until 31 December 2018 under Decision ECB/2013/30, each of them shall either transfer an additional amount to the ECB or receive an amount back from the ECB, as appropriate, in order to arrive at the amounts shown in the table in Article 1. 2. All transfers pursuant to this Article shall be made in accordance with Decision (EU) 2019/45 of the European Central Bank (ECB/2018/29) (5). Article 3 Amendment Article 2 of Decision (EU) 2015/287 (ECB/2014/61) is deleted. Article 4 Repeal 1. Decision ECB/2013/30 is repealed with effect from 1 January 2019. 2. References to Decision ECB/2013/30 shall be construed as references to this Decision. Article 5 Entry into force This Decision shall enter into force on 1 January 2019. Done at Frankfurt am Main, 29 November 2018. The President of the ECB Mario DRAGHI (1) Decision ECB/2013/30 of 29 August 2013 on the paying-up of the European Central Bank's capital by the national central banks of Member States whose currency is the euro (OJ L 16, 21.1.2014, p. 61). (2) Decision (EU) 2015/287 of the European Central Bank of 31 December 2014 on the paying-up of capital, transfer of foreign reserve assets and contributions by Lietuvos bankas to the European Central Bank's reserves and provisions (ECB/2014/61) (OJ L 50, 21.2.2015, p. 44). (3) Decision ECB/2013/31 of 30 August 2013 on the paying-up of the European Central Bank's capital by the non-euro area national central Banks (OJ L 16, 21.1.2014, p. 63). (4) Decision (EU) 2019/43 of the European Central Bank of 29 November 2018 on the national central banks' percentage shares in the key for subscription to the European Central Bank's capital and repealing Decision ECB/2013/28 (ECB/2018/27) (see page 178 of this Official Journal). (5) Decision (EU) 2019/45 of the European Central Bank of 29 November 2018 laying down the terms and conditions for transfers of the European Central Bank's capital shares between the national central banks and for the adjustment of the paid-up capital and repealing Decision ECB/2013/29 (ECB/2018/29) (see page 183 of this Official Journal).